internal_revenue_service number release date index number ------------------------------ ---------------------------------------------- --------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-164242-04 date may legend testator trust ------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- dear ------------------- ------------------ ----------------------- ------------------------------------------------------- ------------------------ ---------------------------------- ------------------------ --------- date date taxpayer child child child state this is in response to a letter dated date from your authorized representative requesting a ruling concerning the generation-skipping_transfer_tax consequences of a proposed exercise of a testamentary non-general power_of_appointment the facts and representations submitted are summarized as follows testator died on date prior to date leaving a will creating trust for the benefit of testator’s spouse and children all who survived testator taxpayer is a child of testator under article fifth of testator’s will a portion of the residuary_estate designated as the portion a_trust is to consist of an amount equal to the maximum estate_tax_marital_deduction allowable in determining the federal estate_tax on testator’s gross_estate reduced by the value of all other items in testator’s gross_estate which qualify for the marital_deduction and pass or have passed to testator’s spouse the balance of the residuary_estate designated as the portion b_trust is to be administered in accordance with article seventh of testator’s will plr-164242-04 under article seventh a the portion b_trust is to be divided into three equal shares one for the benefit of each of testator’s children and their issue each to be administered as a separate trust the entire net_income from each trust is to be paid for the benefit of testator’s child for whom the trust is held the child’s issue and the child’s mother in such amounts as executors and trustees deem necessary to provide for the maintenance comfort support or education of all such persons in addition the executors and trustees in their sole discretion are authorized to pay from the principal of these trust estates as they deem necessary to provide for the suitable comfort support or maintenance of testator’s spouse children and issue of children or any of them article seventh b provides that upon the death of each of testator’s children who survive testator each child has the right to appoint the respective separate trust consisting of undistributed corpus and income among the child’s spouse and issue in such manner and upon such trusts or otherwise as he or she may direct by will in default of the exercise of this power_of_appointment and to the extent that the power_of_appointment is not exercised by the child the share of the child’s trust estate is to pass to the child’s issue per stirpes if a child has no issue surviving the share of the child’s trust is to pass to testator’s other issue surviving per stirpes provided however the amount distributable to any child is to be added to the share of principal held for the child’s benefit in accordance with article seventh b and in default of any of testator’s issue surviving to that person or those persons then constituting testator’s next of kin under the laws of state article seventh e provides that no individual trustee is entitled to participate in any decision to be made by the trustees or trustee involving the distribution of principal or income to a trustee a trustee’s spouse or a trustee’s descendants but any such decision is to be made solely by the other trustee or trustees no actual or constructive additions have been made to trust since trust was created in accordance with article seventh a of trust a separate trust was established for the benefit of taxpayer and taxpayer’s issue under paragraph b of article iv of a codicil to taxpayer’s will taxpayer proposes to exercise the testamentary non- general_power_of_appointment granted to taxpayer under article seventh b of testator’s will as follows forty percent to my daughter child or if my said daughter is deceased the share to which my deceased daughter otherwise would have been entitled is to be distributed to her then living lineal_descendants per stirpes or if none then to the remaining then living beneficiaries of this paragraph b in proportion to the amount of the appointed property that each such beneficiary otherwise receives subject_to the terms and provisions of the trust for younger beneficiaries set forth in paragraph c below plr-164242-04 forty percent to my daughter child or if my said daughter is deceased the share to which my deceased daughter otherwise would have been entitled is to be distributed to her then living lineal_descendants per stirpes or if none then to the remaining then living beneficiaries of this paragraph b in proportion to the amount of the appointed property that each such beneficiary otherwise receives subject_to the terms and provisions of the trust for younger beneficiaries set forth in paragraph c below twenty percent to the then living lineal_descendants per stirpes of my son child or if none then to the remaining then living beneficiaries of this paragraph b in proportion to the amount of the appointed property that each such beneficiary otherwise receives subject_to the terms and provisions of the trust for younger beneficiaries set forth in paragraph c below under paragraph c any distribution under article iv to a beneficiary who has not attained age at the time of distribution is to be held in trust until that beneficiary attains the age of if any such beneficiary dies after vesting but before attaining the age of the trustee is to distribute the remaining assets of the beneficiary’s share to the estate of that beneficiary the codicil further provides that if the exercise of the special_power_of_appointment provides for the distribution of any part of the trust share created for taxpayer’s benefit under testator’s will to a trustee of any trust created for the benefit of any beneficiary then the trust is to in any event terminate upon the expiration of the lesser_of ninety years from the date of testator’s death or twenty-one years less one day after the date of taxpayer’s death if a_trust or trust share is terminated by under this provision then the trustee is to distribute the entire trust estate to the then income beneficiaries of the trust in the same proportions as they are then entitled to income taxpayer has requested a ruling that taxpayer’s proposed exercise of the testamentary non-general power_of_appointment granted to taxpayer under article seventh b of testator’s will as set forth in taxpayer’s will under paragraph b of article iv will not result in a constructive_addition to trust that will cause trust to lose its exempt status and will not subject trust assets to the generation-skipping_transfer gst tax under sec_2601 of the internal_revenue_code sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent possessed at the time of death a general_power_of_appointment sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent decedent’s estate decedent’s creditors or the creditors of decedent’s estate sec_20_2041-1 of the estate_tax regulations provides that a power is not a general_power_of_appointment if by its terms it is expressly not plr-164242-04 exercisable in favor of the decedent or decedent’s creditors or the creditors of decedent’s estate sec_2601 imposes a tax on each generation-skipping_transfer gst within sec_26_2601-1 provides that except as provided in section under section a of the tax_reform_act_of_1986 act and sec_26 the meaning of subchapter_b a of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added b v b where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter power_of_appointment other than a general_power_of_appointment as defined in sec_2041 b is not treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting of absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26 b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of the creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period represented that there have been no constructive or actual additions to trust since in the present case trust was irrevocable when it was created on date it is sec_26_2601-1 provides that the release exercise or lapse of a plr-164242-04 date the testamentary_power_of_appointment granted to taxpayer under article seventh b of testator’s will is exercisable only in favor of taxpayer’s spouse and issue excluding taxpayer thus under sec_2041 and sec_20_2041-1 and for purposes of sec_26_2601-1 taxpayer’s power_of_appointment is not a general_power_of_appointment in the instant case taxpayer proposes to exercise her testamentary non- general_power_of_appointment by appointing by will taxpayer’s separate trust corpus outright to taxpayer’s surviving lineal_descendants per stirpes or if none then to the remaining then living beneficiaries under taxpayer’s will any distribution to a beneficiary who has not attained age at the time of distribution is to be held in trust until that beneficiary attains the age of further if as a result of the exercise of the power_of_appointment any part of the trust corpus is distributed in trust for the benefit of any beneficiary then the trust must in any event terminate upon the expiration of the lesser_of ninety years from the date of testator’s death or twenty-one years less one day after the date of taxpayer’s death thus for purposes of sec_26_2601-1 taxpayer’s proposed exercise of her testamentary_power_of_appointment will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property extending beyond any life in being at the date of the creation of trust plus a period of years or a term of years that will exceed years measured from the date of the creation of trust accordingly we conclude that taxpayer’s proposed exercise of the testamentary non-general power_of_appointment granted to taxpayer under article seventh b of testator’s will as set forth in taxpayer’s will under paragraph b of article iv will not result in a constructive_addition to trust that will cause trust to lose its exempt status and will not subject trust assets to the generation-skipping_transfer gst tax under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-164242-04 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely george l masnik chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
